Citation Nr: 1530462	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  95-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 1997, for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU), to include on an extraschedular basis.

2.  Entitlement to an effective date earlier than November 7, 1996, for Dependents' Educational Assistance (DEA).  


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1955 to April 1981.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO that granted TDIU and DEA, effective from November 20, 2006.  The Board remanded the appeal for additional development in April 2010.  By rating action in March 2011, the RO assigned earlier effective dates of May 1, 1997 for TDIU, and November 7, 1996 for DEA benefits.  In September 2011, the Board remanded the appeal for additional development.  

In an August 2013 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated the Board's August 2013 decision as to each issue, and remanded the case to the Board, finding that the Board failed to adequately consider positive medical opinions submitted by the Veteran.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  A claim for entitlement to a TDIU was received by the VA on June 13, 1994.  

2.  Prior to May 1, 1997, the Veteran's service-connected disabilities did not meet the schedular criteria to warrant entitlement to TDIU.

3.  Since May 5, 1994, the evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment.

4.  The Veteran's entitlement to Dependents' Educational Assistance arose no earlier than May 5, 1994, the date on which he was first shown to suffer from a total service-connected disability permanent in nature.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 5, 1994, for the grant of a TDIU, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (b) (2014).  

2.  The criteria for an effective date of May 5, 1994, for an award of DEA, have been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326. 

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and he was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA.  However, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice, the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  To the extent that the notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his attorney over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Finally, the case has been subject to a prior Board remand.  The RO has associated all available treatment records with the claims folder and the claims file was forwarded to the Director of VA Compensation and Pension for consideration of TDIU on an extraschedular basis.  Under the circumstances, the Board finds that the RO has substantially complied with the September 2011 remand instructions and that no further action is necessary in this regard.  See 38 C.F.R. § 3.655 (2012); see also, D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Earlier Effective Dates

The Veteran seeks entitlement to earlier effective dates for the award of a TDIU and for DEA.  The Veteran contends that he has been unable to work since 1994 due to his service-connected disabilities, and believes that his TDIU should be granted from the date he became unemployable.  

Applicable Laws

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2014).  

A claim for TDIU qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Pursuant to applicable law and regulation, Dependents' Educational Assistance is derived from a Veteran who was discharged under other than dishonorable conditions, and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. § 3.807 (2014). 


TDIU - Facts and Analysis

In this case, the Veteran was granted TDIU by the RO in April 2009.  The TDIU was made effective from May 1, 1997, the date that his service-connected disabilities meet the minimum criteria for entitlement to benefits.  

At the time of receipt of the Veteran's claim for TDIU in June 1994, service connection was established for hypertension, tinnitus and hallux valgus of the left foot; each rated 10 percent disabling, and hallux valgus of the right foot, bilateral pterygium and bilateral defective hearing, each rated noncompensably disabling.  The combined rating was 30 percent from May 1, 1981.  

During the course of this appeal, service connection was established for status post radical prostatectomy and pelvic lymph node dissection for prostate cancer due to herbicide exposure, and for degenerative disc disease of the thoracic, lumbar and cervical spine.  The Veteran was assigned a temporary total rating under 38 C.F.R. § 4.30 for convalescence following his prostectomy (and special monthly compensation based on impotence), effective from November 7, 1996, and a 40 percent evaluation from May 1, 1997.  (See April 2000 Board decision).  The lumbar and cervical spine disabilities were assigned separate 20 percent evaluations (see April 2010 Board decision), and the thoracic spine disability was rated 10 percent disabling; each effective from June 13, 1994.  

With the grant of the additional disabilities, the combined rating for all of the Veteran's service-connected disabilities was 60 percent from June 13, 1994, 100 percent (convalescence rating) from November 7, 1996, and 80 percent from May 1, 1997.  

Thus, prior to May 1, 1997, the Veteran did not meet the schedular criteria for TDIU.  As such, the Board concludes that an effective date earlier than May 1, 1997 for the award of TDIU, on a schedular basis, is not warranted.  

As noted above, however, even when the percentage requirements are not met, TDIU may be established on an extraschedular basis in exceptional cases, when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In this regard, the evidentiary record includes a July 1995 VA examination, at which time the examiner noted that due to the Veteran's service-connected lumbar, cervical and thoracic spine disabilities, his activities were limited and restricted to sitting about five minutes, if he had the ability to change positions and move around, and he had no ability to turn his head from side to side.  

Furthermore, a Service Department memorandum to the Social Security Administration (SSA) in November 1995 included a description of the Veteran's physical impairments.  The examiner noted spinal stenosis with multilevel neurologic impairment in the cervical and lumbosacral spine, progressive multiple joint stiffness without excessive evidence of degeneration to explain the chondrocalcinosis, myofascial pain and dysfunction, right elbow contracture with ulnar nerve compression symptoms, and chondromalacia of the right knee with possible right anterior cruciate laxity requiring use of a brace for stability.  The examiner indicated that the Veteran could not take pain relievers for pain management due to elevated liver function, and that the number of symptomatic joints continued to increase.  The diagnoses included multiple joint degenerative arthritis, to include cervical and lumbosacral spine, right elbow, knees, fingers, toes, and shoulders.  The examiner opined that the Veteran's functional level would not be appropriate for a return to his prior level or type of employment.  

Additionally, three statements from private rehabilitation counselors have been submitted that indicate the Veteran was unemployable due to his service-connected disabilities since 1995.  (See August 2008, October 2009 and March 2013 letters).  

In the August 2008 report, conducted by two counselors, it was noted that the Veteran is a high school graduate and does not hold any additional college or vocational training or certificates.  His past employment consisted of being a bus driver.  The Veteran's substantial documentation regarding his lumbar, cervical, and thoracic spine disabilities was noted.  The counselors opined that based upon a review of all the medical records in the Veteran's claims file, the Veteran is totally unemployable due to his lumbar, thoracic and cervical disabilities.  The counselors explained that the Veteran's relevant work history as a bus driver would be classified in the skilled category of a light to medium physical exertional demand of work; the limitations outlined due to his disabilities do not allow the Veteran to be capable of returning to employment exhibited within his past relevant work history or any alternative employment.  The counselors stated that should the Veteran's functional capacity be increased to a sedentary category of work, it was the counselors' opinion that the Veteran's past relevant work, history, training, and lack of transferable skills would not provide for direct entry into sedentary work, and he would not be a candidate for retraining or on-the-job training.

In the statement from October 2009, a private counselor referred to the November 1995 Service Department memorandum (discussed above), and opined that, based on the findings from the July 1995 and November 1995 reports, the Veteran would not be capable of performing the work exemplified within his past relevant work history.  It was noted that the counselor was provided with a complete copy of the Veteran's VA claims file.  The counselor stated that this opinion was based upon the restrictions outlined in 1995 and that the Veteran was rendered unemployable since at least July 20, 1995 (the date of the VA examination).

In September 2012, the claims file was referred to the Director of VA Compensation and Pension for review of the record and an opinion as to whether the Veteran's service-connected disabilities precluded substantially gainful employment prior to May 1, 1997, on an extraschedular basis.  The Director indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history prior to May 1, 1997.  The Director noted that while a military physician (Service Department examination) in November 1995 described the limitations that would preclude gainful employment, his assessment did not disassociate the Veteran's service-connected disabilities from his nonservice-connected disabilities.  Based on a review of the evidentiary record, the Director concluded that entitlement to TDIU on an extraschedular basis prior to November 7, 1996 was not warranted.  

In a March 2013 statement, a vocational rehabilitation counselor stated that the Veteran's medical file and records were reviewed.  The counselor opined that the Veteran's limitation were of such a severity that he would not be capable of performing the full range of even sedentary or light duty within the competitive labor market and she was unable to identify any positions for which he would qualify.  The counselor opined that the Veteran has been unemployable due to service-connected disabilities since 1994, the date he was last employed in the competitive labor market.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to support the grant of entitlement to an effective date earlier than May 1, 1997 for the grant of TDIU, on an extraschedular basis.  As noted, the Veteran has a high school education and worked as bus driver.  Given the limitations caused by his service-connected disabilities, particularly his spine disabilities, the Board finds that he is prevented from doing manual labor positions as well as sedentary positions.  Furthermore, given his educational and occupational background, he has not demonstrated an ability to obtain a sedentary position.  

The Board notes that an effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, date of receipt of claim."). 

Here, the Veteran filed an informal TDIU claim that was received on June 13, 1994.  Thus, the earliest possible effective date would be June 13, 1993, one year prior to his TDIU claim.  

In this regard, the Board finds that since May 5, 1994, the Veteran has been incapable of substantially gainful employment due solely to his service-connected disabilities, based the Veteran's statements, examination findings, and based on opinions rendered by VA and private physicians and counselors.  As will be discussed below, the Board is granting the Veteran an earlier effective date of May 5, 1994, for his TDIU, on an extraschedular basis.  

Specifically, on his Application for Compensation Based on Unemployability, received in November 1994, the Veteran reported that his disabilities (specifically his arthritis and degenerated discs) had affected his full-time employment and he had become too disabled to work.  The Veteran indicated that his last day working full time was May 4, 1994, at which time he became too disabled to work. Furthermore, the Board notes the March 2013 vocational counselor's statement opining that the Veteran has been unemployable since the date he was last employed in 1994.  Thus, based on this evidence, the Board finds that it was factually ascertainable that a TDIU rating was warranted, on an extraschedular basis, effective May 5, 1994.

Accordingly, in giving the Veteran the benefit of the doubt, an earlier effective date of May 5, 1994, for a TDIU, on an extraschedular basis, is granted.

DEA - Facts and Analysis

In this case, the Veteran was granted basic eligibility for DEA by the RO in April 2009.  His DEA was made effective from November 7, 1996, the date that he was awarded a temporary total rating for convalescence from a prostectomy for his service-connected prostate cancer, which was continued until May 1, 1997.  

As a result of this decision, the Veteran has been granted entitlement to a TDIU from May 5, 1994.  As such, the Board accepts that he was totally and permanently disabled from the date of May 5, 1994.  

As noted earlier, for the purposes of DEA benefits, basic eligibility exists if a Veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a Veteran or if a Veteran is currently on active duty.  Id.

There is no evidence that the Veteran was permanently and totally disabled at any time prior to May 5, 1994, and the Veteran himself has indicated that his last day of work was May 4, 1994.  See November 1994 VA Form 21-8940.  The evidence of record therefore supports a finding that the Veteran has not been able to return to substantially gainful employment since May 5, 1994, and thus an effective date of May 5, 1994, but no earlier, is warranted for basic eligibility for DEA.


ORDER

Entitlement to an effective date of May 5, 1994, for the grant of a TDIU, on an extraschedular basis, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of May 5, 1994, for the award of Dependents' Educational Assistance, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


